On Remand from Supreme Court

BRADLEY, Judge.
On January 6, 1978 the Supreme Court of Alabama reversed the judgment of this court heretofore rendered in this cause and remanded same to this court for further proceedings.
On remand to this court the appellant has requested that we reconsider our former *44opinion in the light of the supreme court’s decision and reverse the judgment below because the amount of said judgment has no support in the evidence.
We have carefully reviewed the issues stated for our review in the original appeal. The issue upon which appellant now wishes us to base a reversal was not presented by the original appeal and cannot now be considered. In our original opinion we wrote to each issue presented and no issue presented was left undecided. Consequently, after the reversal and remandment by the supreme court, we have no further revi-sory authority and must affirm the judgment below as directed.
AFFIRMED.
WRIGHT, P. J., concurs.
HOLMES, J., not sitting.